In the Supreme Court of Georgia



                                    Decided: August 10, 2021


               S21A0709. THORNTON v. THE STATE.


      PETERSON, Justice.

      William Denzel Thornton appeals his convictions for malice

murder, armed robbery, and possession of a knife during the

commission of a felony in connection with the stabbing death of

Jullisa Cooke.1 Thornton argues that the evidence was insufficient

to support his armed robbery conviction; the trial court made

evidentiary errors by admitting a 911 call and testimony regarding


      1  The crimes occurred on January 10, 2017. In February 2017, a Carroll
County grand jury indicted Thornton for malice murder, felony murder, armed
robbery, aggravated battery, and possession of a knife during the commission
of a felony. At a March 2018 trial, a jury found Thornton guilty on all counts.
The trial court sentenced Thornton to life in prison without the possibility of
parole for malice murder, a concurrent life sentence for armed robbery, and a
five-year consecutive term for the knife-possession charge; the remaining
counts were vacated by operation of law or merged for sentencing purposes.
Thornton filed a timely motion for new trial, which he later amended.
Following a hearing, the trial court denied Thornton’s motion for new trial.
Thornton timely appealed; his case was docketed to this Court’s April 2021
term and submitted for a decision on the briefs.
bloodstain pattern analysis; and the trial court erred in denying his

request for a continuance, made during trial, so he could attempt to

access potentially exculpatory evidence on Cooke’s Facebook

account. We affirm because the evidence was sufficient for the jury

to conclude that Thornton was guilty of armed robbery; the trial

court’s evidentiary errors, if any, were harmless; and Thornton has

failed to establish that the trial court erred in denying his request

for a continuance.

     Viewed in the light most favorable to the jury’s verdicts, the

trial evidence showed the following. In January 2017, Cooke was

living with her aunt and uncle, Gail and Kimani Kimathi, in Carroll

County. Thornton lived with Eddie and Courtney Ford. In early

January, Cooke and Thornton broke up after dating for most of 2016.

Prior to breaking up, Thornton had become upset because Cooke’s

ex-boyfriend, Trey, had contacted her, and Thornton believed Cooke

was encouraging Trey to call her. Trey had been physically abusive

toward Cooke when they dated a few years prior.

     Thornton asked Cooke to resume their relationship, but she

                                 2
refused and thereafter blocked Thornton from being able to call or

text her. Thornton sent Gail text messages in an attempt to talk to

Cooke. Gail responded that Cooke said that she did not want

Thornton calling her. Cooke confided in Gail that Thornton had been

abusive during their relationship.

     On the morning of January 10, 2017, several neighbors saw a

white, older-model Mercedes car with body damage parked in the

street near Cooke’s house. Thornton drove such a car, and the body

damage on the car observed that morning was consistent with body

damage on Thornton’s car. One neighbor, Lynette Daniel, saw

Thornton ringing Daniel’s doorbell several times, at one point

jumping up and down. She also saw him wearing a tan or beige

hooded sweatshirt and carrying something in his hands while

walking between her home and the Kimathi residence. Daniel called

Cooke to let her know that Thornton was outside and appeared to be

agitated. Cooke replied that she was rushing to get to work and

would talk to Thornton once she got outside.

     Cooke’s sister, who lived next door with Daniel, also heard the

                                 3
doorbell ring and saw Thornton’s white Mercedes parked outside.

Cooke’s sister said that the car was gone by 8:05 a.m. Around this

time, Thornton called Eddie to ask if Eddie was home, and Thornton

returned home sometime later that morning.

     Around 9:00 a.m., Kimani was leaving his house for work when

he saw an envelope on the ground near the driver’s side of Cooke’s

car. After he bent down to see if anything else had blown under the

car, he saw Cooke slumped over in her car and blood spattered on

the inside of the passenger’s side door. Kimani called 911.

Meanwhile, Daniel looked for a pulse and found no signs of life from

Cooke. An autopsy revealed that Cooke had been stabbed 55 times,

and that stab wounds penetrated multiple organs, leading to her

death.

     While police officers were on the scene, Daniel received two

video calls from Cooke’s cell phone. Police realized that Cooke’s

phone was missing and directed Daniel not to answer the calls; the

police believed Cooke’s killer had the phone and feared the killer

would realize the police had been called and destroy the phone,

                                 4
ending any ability to locate it. Police officers then went to the

townhome complex where Thornton was residing to search for

Cooke’s cell phone. Police officers began looking inside dumpsters

outside the complex, called the phone, and heard Cooke’s cell phone

vibrate from inside a trash bag.

     The officers retrieved the cell phone, which had a shattered

screen, and also found inside the trash bag a gray hooded sweatshirt

with a large amount of blood on it, gray sweatpants, a pair of bloody

gloves, a knife with blood on the blade, and paper towels. A DNA

analysis revealed the presence of Cooke’s DNA on the knife, the

gloves, and the sweatshirt. Cooke’s stab wounds were consistent

with being stabbed with the recovered knife. Courtney testified that

the recovered sweatshirt, which had buttons at the top, was similar

to the type of sweatshirt Thornton wore. The pair of gloves were the

type issued to Thornton by his employer. Additionally, the paper

towels found in the trash bag had a pattern consistent with the kind

found inside Thornton’s residence.



                                   5
     1. Thornton does not challenge the sufficiency of the evidence

related to his murder or knife-possession convictions, but he does

argue that the evidence was insufficient to support his armed

robbery conviction. Thornton was charged with taking Cooke’s cell

phone by the use of a knife, and he argues that there was no evidence

showing when or how Thornton obtained the cell phone, meaning

there were various possibilities as to how he came to possess the

phone that did not involve armed robbery. We disagree because the

jury was entitled to reject these other possibilities and find him

guilty of armed robbery.

     When evaluating the sufficiency of evidence as a matter of

federal due process under the Fourteenth Amendment to the United

States Constitution, the proper standard of review is whether a

rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt

2781, 61 LE2d 560) (1979). Under that standard, we view the

evidence in the “light most favorable to the verdict, with deference

to the jury’s assessment of the weight and credibility of the

                                 6
evidence.” Hayes v. State, 292 Ga. 506, 506 (739 SE2d 313) (2013)

(citation and punctuation omitted).

     Under Georgia law, “[a] person commits the offense of armed

robbery when, with intent to commit theft, he or she takes property

of another from the person or the immediate presence of another by

use of an offensive weapon[.]” OCGA § 16-8-41 (a). To convict

Thornton, the State had to prove that his use of the knife occurred

prior to or contemporaneously with the taking of Cooke’s cell phone.

See Bates v. State, 293 Ga. 855, 857 (2) (750 SE2d 323) (2013); Fox

v. State, 289 Ga. 34, 36 (1) (b) (709 SE2d 202) (2011).

     Because there is no direct evidence that Thornton committed

the armed robbery, to sustain his conviction based on circumstantial

evidence, the evidence must be “consistent with the hypothesis of

guilt” and “exclude every other reasonable hypothesis save that of

the guilt of the accused.” OCGA § 24-14-6. But not every hypothesis

is reasonable, and it is for the jury to determine whether an

alternative hypothesis is reasonable. See Johnson v. State, 307 Ga.

44, 48 (2) (834 SE2d 83) (2019). Where the jury is authorized to find

                                  7
the evidence sufficient to exclude every reasonable hypothesis save

that of the accused’s guilt, this Court “will not disturb that finding

unless it is insupportable as a matter of law.” Id.

     The evidence was sufficient for the jury to have found that

Thornton had a knife and that he used the knife to take Cooke’s cell

phone away from her before killing her, or that he took the phone

right after killing her. Under either scenario, Thornton would be

guilty of armed robbery. See Johnson, 307 Ga. at 49 (2) (b)

(defendant would be guilty of armed robbery if he took victim’s

property after brandishing weapon); Bates, 293 Ga. at 857 (2) (“It is

well-settled that a defendant commits a robbery if he kills the victim

first and then takes the victim’s property.” (citation and punctuation

omitted)). Thornton argues that the evidence did not exclude other

reasonable theories that he did not commit armed robbery. But the

jury was entitled to reject Thornton’s hypotheses as unreasonable.

     Thornton first argues that Cooke could have handed the

assailant her phone voluntarily and that an altercation ensued after

the assailant looked at her phone. But the evidence supports a

                                  8
finding that Thornton was carrying a knife at the time he

encountered Cooke outside her home. On the morning of Cooke’s

death, Daniel saw Thornton carrying something in his hands and

walking in an agitated manner. When Daniel called Cooke to tell her

about Thornton’s presence, Cooke said she was in a rush to get to

work. According to Cooke’s aunt, Cooke had been refusing

Thornton’s calls and asked that he not call her anymore. This

evidence shows that Cooke wanted nothing to do with Thornton, and

that the jury was authorized to conclude that she would not have

voluntarily handed her phone over to Thornton, as he suggests.

     Thornton next argues that, even if Cooke did not hand over the

phone voluntarily, the evidence could have supported a finding that

he took the phone by force without displaying the knife. But

Thornton was described as being in an agitated state while lurking

outside of Cooke’s house before she went outside. Because, as

described above, the evidence showed that Thornton was carrying

something during the time he was in an agitated state, the jury was

entitled to find that Thornton was carrying a knife and that it was

                                9
very unlikely that he put the weapon away before encountering

Cooke given his agitated state.

      Thornton lastly argues that the State failed to prove that he

intended to commit the armed robbery. The State could prove intent

based on all of the circumstances connected to the offense, and it was

the jury’s responsibility to determine whether the State met its

burden. See OCGA § 16-2-6 (“A person will not be presumed to act

with criminal intention but the trier of facts may find such intention

upon consideration of the words, conduct, demeanor, motive, and all

other circumstances connected with the act for which the accused is

prosecuted.”); see also Thomas v. State, 320 Ga. App. 101, 104 (2)

(739 SE2d 417) (2013) (“The presence or lack of criminal intent is for

the jury to decide based on the facts and circumstances proven at

trial.”). The jury was authorized based on all of the evidence to

conclude that Thornton had the intent to rob Cooke and find him

guilty of armed robbery.

     2. Thornton argues that the trial court erred by admitting into

evidence a recording of Kimani’s 911 call and testimony from a GBI

                                  10
agent regarding bloodstain pattern analysis. We need not decide

whether the trial court erred in admitting the evidence, because any

such error was harmless.

     Erroneous evidentiary rulings warrant reversal only if the

error was harmful. See Moore v. State, 307 Ga. 290, 293 (2) (835

SE2d 610) (2019). For nonconstitutional rulings like those at issue

here, the test for determining whether an error was harmless is

whether it is highly probable that the error did not contribute to the

verdict. See Smith v. State, 299 Ga. 424, 431-432 (2) (d) (788 SE2d

433) (2016). In conducting that analysis, we review the record de

novo and weigh the evidence as we would expect reasonable jurors

to have done. See id. at 432 (2) (d).

     As to the 911 call, Thornton argues that the recording did not

have any probative value because Kimani already testified about the

substance of his 911 call and the recording was presented only to

show Kimani’s grief, which Thornton argues served only to inflame

the jury’s passions. But as Thornton concedes, the 911 call was

largely cumulative of Kimani’s testimony. And the evidence of

                                   11
Thornton’s guilt was very strong. Thornton was seen outside Cooke’s

residence on the morning of her death, and a bloody knife, a bloody

hooded sweatshirt similar to the type he wore, and bloody gloves of

the kind his employer furnished to its employees, all of which tested

positive for the presence of Cooke’s DNA, were found together with

Cooke’s cell phone in a trash bag outside Thornton’s residence

shortly after Cooke’s murder. Given this strong evidence and the

cumulative nature of the 911 call, which Thornton notes fails to

show any of the circumstances of the killing, it is highly probable

that the error did not contribute to the verdicts. See Virger v. State,

305 Ga. 281, 294 (7) (a) (824 SE2d 346) (2019) (the admission of

other-acts evidence was harmless where it was cumulative of other

evidence and the evidence of guilt was strong); see also Anglin v.

State, 302 Ga. 333, 336 (2) (806 SE2d 573) (2017) (the erroneous

admission of hearsay evidence is harmless where “substantial,

cumulative, legally admissible evidence of the same fact is

introduced”).



                                  12
      As to the bloodstain pattern analysis evidence, the disputed

testimony concerned a GBI agent’s opinion as to how a certain

bloodstain was formed. But this evidence had little, if any,

prejudicial impact. There was no dispute that Cooke was stabbed

numerous times, resulting in multiple bloodstains. The GBI agent’s

analysis of the bloodstain at issue did not provide any evidence of

Thornton’s guilt. Given that the complained of evidence did not

implicate Thornton, the jury was aware that Cooke’s multiple

stabbings would have caused several bloodstains, and the evidence

of Thornton’s guilt was strong, any error in admitting the GBI

agent’s testimony about the bloodstain pattern analysis was

harmless. See Robinson v. State, 308 Ga. 543, 550 (2) (b) (i) (842

SE2d 54) (2020) (admission of video recording of arrest was

harmless where the jury was aware that the defendant had been

arrested and the evidence of guilt was strong).2


      2 Thornton makes no argument that all the evidentiary errors we assume
today, though individually harmless, nevertheless harmed him when
considered cumulatively, and no such cumulative prejudice is apparent to us
on this record. See State v. Lane, 308 Ga. 10, 18 (1) (838 SE2d 808) (2020) (“[A]

                                       13
     3. Thornton argues that the trial court erred in denying his

request for a continuance so he could access Cooke’s Facebook

account. Thornton has not shown that the trial court abused its

discretion.

     Prior to trial, the State obtained a data extraction of Cooke’s

cell phone and provided extracted information ⸺ text messages and

call logs ⸺ to Thornton, but the defense complained at trial that the

extraction did not produce information from applications like

Facebook. After Cooke’s cell phone was tendered into evidence at

trial, defense counsel asked that the phone be connected to the

internet so that he could access Cooke’s Facebook application, based

on Thornton’s belief that the application contained evidence of abuse

and threats from Cooke’s ex-boyfriends. Defense counsel said he

believed there was “potentially Brady[ 3] material” in Cooke’s

Facebook application because Thornton had seen Cooke’s Facebook




defendant who wishes to take advantage of the [cumulative error rule] should
explain to the reviewing court just how he was prejudiced by the cumulative
effect of multiple errors.”).
       3 Brady v. Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963).

                                    14
content before, although counsel conceded that there might not be

any exculpatory evidence. Defense counsel stated that he was

unable to access that information through other means, because

Thornton did not have access to Facebook while incarcerated, and

counsel had not attempted to access Cooke’s phone previously

because the cell phone was damaged when police initially recovered

it, and he was unaware that the State had since repaired it. The

State argued that Thornton would have to follow a legal process to

obtain permission to access information on Cooke’s Facebook

account, noting that the State would typically send Facebook a letter

to preserve information and then seek a search warrant to get access

to a user’s account.

     Based on the State’s representations, and a review of federal

statutes pertaining to accessing digitally-stored information, the

trial court denied Thornton’s request to use Cooke’s cell phone to

access the Facebook application, concluding that for Brady

purposes, Thornton had knowledge of the information he was



                                 15
seeking. Thornton then asked for a continuance to subpoena the

Facebook records, which the court denied.

     Thornton now argues on appeal that the trial court erred in

denying his request for a continuance, stating that he should have

been given an opportunity to collect more information through

Facebook on “Trey,” Cooke’s ex-boyfriend who previously abused

her, and present evidence that he could have used to cross-examine

witnesses. He argues that the trial court’s denial amounted to a

Brady violation.

     A trial court has broad discretion in granting or denying a

motion for continuance. See OCGA § 17-8-22. A party making a

request for a continuance must show due diligence. See OCGA § 17-

8-20. We will not disturb a trial court’s decision to deny a motion for

continuance without a clear showing that the court abused its broad

discretion. See Phoenix v. State, 304 Ga. 785, 788 (2) (822 SE2d 195)

(2018). And for Thornton to show that he was entitled to a new trial

based upon the trial court’s denial of his motion for a continuance,

he must show that he was harmed by that denial. See id.

                                  16
     Thornton has not shown that the trial court abused its

discretion or that he was harmed by the court’s ruling. In arguing

for access to Cooke’s cell phone, Thornton stated that he had seen

threatening messages from Cooke’s ex-boyfriend Trey on Cooke’s

Facebook account. Although Thornton claimed that he (and defense

counsel) attempted to access those records, he does not explain why

the method he claimed he needed a continuance to pursue ⸺

subpoenaing the records ⸺ was unavailable to him prior to trial,

precluding his ability to show that he was diligent in accessing

information on Cooke’s Facebook account.

     Moreover, Thornton has not shown harm from the denial of the

requested continuance. Thornton conceded several times that the

purportedly threatening Facebook messages might not even be

stored in Cooke’s Facebook account. Thornton never provided any

evidence to support his claim that Cooke’s Facebook account

contained Brady material. At the motion for new trial hearing,

Thornton merely restated arguments from trial but did not present

any evidence or otherwise substantiate his claim that Cooke’s

                                17
Facebook account actually contained relevant Brady material. The

jury already heard that Trey had physically abused Cooke when

they dated, so Thornton had available evidence with which to argue

that someone else could have committed the crimes. Although he

argues that accessing the Facebook information would have allowed

him to cross-examine witnesses, he does not identify what witnesses

he could have cross-examined more thoroughly or explain how the

cross-examination he did conduct was inadequate.4

      By failing to substantiate his claim that Cooke’s Facebook

account had Brady material and by failing to specify how that

material would have mattered, Thornton’s claim of harm is nothing

but conjecture, and “mere speculation and conjecture that harm

occurred is not enough to show harmful error.” Wainwright v. State,

305 Ga. 63, 67-68 (2) (823 SE2d 749) (2019). Because Thornton only

speculates that he was harmed, and there was strong evidence of




      4To the extent he alludes to his cross-examination of Gail, who testified
that Cooke confided in her that Trey had physically abused her, Gail testified
that she did not recall whether Cooke told her that Thornton had been upset
because Trey had physically threatened Cooke prior to her death.
                                      18
Thornton’s guilt, this claim of error fails. See id. (defendant failed to

show harm from trial court’s denial of a continuance to wait for lead

counsel’s arrival where defendant pointed to no error in co-counsel’s

performance during lead counsel’s absence or deficiency in lead

counsel’s performance based on his absence); Phoenix, 304 Ga. at

788-789 (2) (defendant failed to show harm from denial of

continuance to obtain expert to evaluate certain evidence when the

evidence of guilt was overwhelming and there was no showing of

how expert’s testimony would have benefitted his defense).

     Judgment affirmed. All the Justices concur, except Colvin, J.,
not participating.




                                   19